UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6230


MARY CARTER,

                 Plaintiff - Appellant,

          v.

MR. COOPER,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-ct-03133-D)


Submitted:    April 28, 2011                  Decided:   May 4, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mary     Carter        appeals       the     district     court’s     order

dismissing    her    42   U.S.C.         § 1983       (2006)   complaint       without

prejudice under 28 U.S.C. § 1915A(b) (2006).                       We have reviewed

the record and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                    Carter v. Cooper,

No. 5:10-ct-03133-D (E.D.N.C. Feb. 1, 2011).                       We dispense with

oral   argument     because       the    facts    and    legal     contentions     are

adequately    presented      in    the    materials       before    the   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2